On argument, order granting reargument and on reargument denying plaintiff’s motion *834for a preference affirmed, without costs. Rule 6 of the Kings County Trial Term Rules does not contemplate a class of cases in which are sought damages for personal injuries, although the causes of action therefor are based nominally on contract. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.
Pursuant to the provisions of rule 1 of the Rules of Civil Practice, Frank H. Innes, Esq., residing at 94 Clinton avenue, New Brighton, in the county of Richmond, is hereby appointed a member of the committee on character and fitness of applicants for admission to the bar in and for the Second Judicial District, in place of Francis F. Leman, deceased, to serve on such committee during the pleasure of the court; such appointment to take effect May 3, 1933, Present — Lazansky, P. J., Young, Kapper, Hagarty, Carswell and Davis, JJ.